Order entered March 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01222-CV

                    IN THE INTEREST OF D.C. AND Q.C., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01053-2013

                                            ORDER
       Before the Court is appellant’s March 10, 2015 motion for extension of time to file the

clerk’s and reporter’s records and for sanctions. The cost of the clerk’s record is $1,784 and the

cost of the reporter’s record is $1,441.50. We GRANT the motion TO THE EXTENT that we

ORDER appellant to pay or make satisfactory arrangements to pay the required fees WITHIN

90 DAYS OF THE DATE OF THIS ORDER.

       We ORDER Andrea Stroh Thompson, Collin County District Clerk, to file, by JUNE

29, 2015, either the clerk’s record or written verification regarding whether appellant has paid or

made satisfactory arrangements to pay for the clerk’s record. See TEX. R. APP. P. 35.3(a).

       We ORDER Shawn Gant, Official Court Reporter for the 429th Judicial District Court of

Collin County, Texas, to file, by JUNE 29, 2015, either the reporter’s record or written

verification regarding whether appellant has paid or made satisfactory arrangements to pay for

the reporter’s record. See TEX. R. APP. P. 35.3(b).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Andrea Stroh Thompson, Shawn Gant, appellant, and counsel for appellee.

                                                  /s/    ELIZABETH LANG-MIERS
                                                         JUSTICE